                                                                                                                          12/19/2019 11:25:05am
                     Case 19-36767 Document 36 Filed in TXSB on 12/20/19 Page 1 of 3

 Fill in this information to identify the case:
 Debtor name        Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-36767 (DRJ)                                                                                        Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Abaco Drilling             Mitch Theriot           Trade Debt                                                               $827,902.31
    Technologies               281-869-0700
    713 Northpark Central,     mitch.theriot@basinte
    Suite 400                  k.com
    Houston, TX 77073

2   GATOR TECHNOLOGIES         Marc LeBlanc            Trade Debt                                                               $591,974.47
    415 RANKIN CIRCLE          832-957-3954
    NORTH                      mleblanc@gatortechn
    HOUSTON, TX 77073          ologies.net



3   Phoenix Technology         Bobby Phillips          Trade Debt                                                               $365,741.40
    Services                   325-213-0150
    3610 Elkins Rd             bphillips@phxtech.co
    Midland, TX 79705          m



4   PARADIGM                   Phillip Garrison        Trade Debt                                                               $274,749.86
    5707 South 1788            432-230-0882
    MIDLAND, TX 79706




5   JPI, LLC                                           Trade Debt                                                               $247,785.00
    4021 W 39th Street         307-259-8272
    Casper, WY 82604           palmer4021
                               @icloud.com




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                                                                                                                           12/19/2019 11:25:05am
                     Case 19-36767 Document 36 Filed in TXSB on 12/20/19 Page 2 of 3
Debtor       Newsco International Energy Services USA Inc.                          Case number (if known) 19-36767 (DRJ)
             Name


 Name of creditor and           Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor                professional          unliquidated,   secured, fill in total claim amount and
                                contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                        government                            calculate unsecured claim.
                                                        contracts)
                                                                                              Total           Deduction       Unsecured
                                                                                              claim, if       for value       claim
                                                                                              partially       of
                                                                                              secured         collateral
                                                                                                              or setoff
6   B&T Rentals                 Tiffany Vallot          Trade Debt                                                               $216,195.93
    PO Box 80962                337-837-5444
    Lafayette, La 70598-        tvallot@btrentals.com
    0962



7   Hill Country Staffing Co    Deanna Miller           Trade Debt                                                               $211,227.33
    501 S. Austin Ave           512-819-6120
    Suite 1310                  deanna.miller@hillcou
    Georgetown, TX 78626        ntrystaff



8   Moore's Ind. Services       Bill Cheyne             Trade Debt                                                               $180,955.28
    Ltd.                        403-219-7173
    3333 - 23 Street N.E.       bcheyne@mooresind.
    Calgary, Alberta T2E 6V8    com



9   Park City                   Bob Ferguson            Trade Debt                                                               $173,123.05
    800 Northpark Central       (346) 406-0010
    Suite 100                   BFerguson@parkcity
    Houston, TX 77073           dt.com



10 Sniper Drilling IAE          Krish Ramen             Trade Debt                                                               $165,559.63
   International                281-209-1383
   13300 Stonefield Dr.         kramen@iaenintl.com
   Houston, TX 77014



11 GE Oil & Gas                 Roger Kramer            Trade Debt                                                               $163,356.27
   Compression Systems          (513) 813-9763
   191 Rosa Parks St., 11th     roger.kramer@ge.co
   Floor                        m
   Cincinnati, OH 45202

12 Tycoon Oilfield Services     Chris Vermeulen         Trade Debt                                                               $159,848.52
   3468 Schlager Road           307-251-6162
   Casper, WY 82604             cvermeulen@tycoono
                                ilfield.com



13 TURNTEC                      Barbara Anderson        Trade Debt                                                               $137,352.90
   4820 Cleveland St.           307-266-5552
   Mills, WY 82604              banderson@turntecm
                                fg.com




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 2
                                                                                                                          12/19/2019 11:25:05am
                    Case 19-36767 Document 36 Filed in TXSB on 12/20/19 Page 3 of 3
Debtor       Newsco International Energy Services USA Inc.                         Case number (if known) 19-36767 (DRJ)
             Name


 Name of creditor and         Name, telephone          Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email        (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of               debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor                 professional          unliquidated,   secured, fill in total claim amount and
                              contact                  services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
14 American Express                                    Trade Debt                                                               $126,246.18
   200 Vesey Street           800-528-4800
   New York, NY 10285




15 NOV Tuboscope XL           Tony Parker              Trade Debt                                                               $125,233.30
   Hardbanding and Fabric     307-237-1215
   PO BOX 51563               anthony.parker@nov.
   Casper, WY 82605           com



16 NOV - National Oilwell     Tony Parker              Trade Debt                                                               $125,165.57
   Varco                      713-868-8763
   7909 Parkwood Circle Dr    anthony.parker@nov.
   Bldg #2                    com
   Houston, TX 77036

17 Bico Drilling Tools        Jay Chatha               Trade Debt                                                               $124,824.85
   1604 Greens Road           281-590-6966
   Houston, TX 77032          jay.chatha@bicodrillin
                              g.com



18 Innovative Mechanical      Blair Shimbashi          Trade Debt                                                               $104,545.08
   Solutions, LLC             346-272-1039
   PO Box 645087              blair@intfuse.com
   Pittsburgh, PA 15264-
   5087

19 Salt Creek Properties      Michelle Thompson        Trade Debt                                                                 $96,433.14
   LLC (Eastland Deve         307-234-9421
   PO Box 2390                mthompson@mcmurr
   Casper, WY 82601           y.net



20 Surface Engineering        Sean Litton              Trade Debt                                                                 $93,869.75
   Alloy Co                   727-528-7998 x1
   2895 46TH AVE NORTH        seanl@extremecoatin
   ST PETERSBURG, FL          gs.net
   33714




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                       page 3
